Citation Nr: 0311980	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-03 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred during a private hospitalization from December 26-
30, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Columbia, South Carolina, which denied the veteran's claim 
for payment for unauthorized medical expenses incurred during 
a private hospitalization at Greenville Hospital System from 
December 26-30, 1998.  He had a Board hearing at the RO (i.e. 
a Travel Board hearing) on this issue in July 2002. The case 
was forwarded to the Board from the Columbia RO.  For reasons 
set forth below, in order to properly adjudicate the issue on 
appeal in accordance with the governing law and regulations, 
further action is required by both the RO and the VAMC.  


REMAND

The veteran incurred unauthorized medical expenses in 
connection with a December 26-30, 1998 admission to 
Greenville Hospital System, during which time he had surgery 
for a ventral hernia, specifically a ventral herniorrhaphy 
with mesh reinforcement.  The veteran submitted a claim for 
payment of the unauthorized medical expenses.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA essentially provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.   Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, VA has recently published new regulations, which 
govern only Part 3 and which were created for the purpose of 
implementing many of the provisions of the VCAA. See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  However, since this case is governed by Part 17, 
the new regulations are not applicable.  Id.

Review of the files reflects that neither the veteran nor his 
representative have been provided with any of the pertinent 
provisions of the VCAA that might apply to his claim, and 
that this failure constitutes a violation of the veteran's 
due process rights.  Although further delay is regrettable, 
this case must be remanded to the originating agency so that 
the veteran and his representative may be provided with such 
notice.  In this regard, it may be beneficial for the MAS to 
consult with the RO for further guidance.

The appellate record currently before the Board consists of 
the veteran's basic claims folder which includes photocopies 
of selected documents concerning the appeal prepared by the 
MAS, several volumes of original VA medical records, and an 
administrative file maintained by the VAMC.  

To the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for: a) an adjudicated service- 
connected disability, b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability, c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability, or d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
Sec. 17.48(j). 38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 
17.120(a). VA law and regulation also requires that 1) the 
care was rendered in a medical emergency, when delay would 
have been hazardous to life or health, and 2) when VA or 
other government facilities are not feasibly available, and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. 38 U.S.C.A. § 1728(a)(1) and 
(3); 38 C.F.R. § 17.120(b) and (c). All three elements must 
be satisfied for a claimant to qualify for payment or 
reimbursement. Malone v. Gober, 10 Vet. App. 539, 544 (1997).

The denial of reimbursement by the VAMC was predicated on a 
finding that a medical emergency did not exist and that 
treatment could have been rendered in a VA facility.  The 
VAMC's records state that the veteran is considered to be 
permanently, totally disabled due to service-connected 
disability, and thus element one noted above was considered 
to have been satisfied.  

The Board notes that the veteran's only established service-
connected conditions are postoperative status, left 
nephrectomy, stricture of ureter, postoperative status left 
incisional hernia, myofascitis and fibrositis, left lumbar 
region, nephrolithiasis, and tonsillectomy.  It is unclear 
whether the veteran's ventral hernia, the disability treated 
during the December 1998 private hospitalization, is a 
service-connected condition, a non-service-connected 
condition, or a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability.  This matter requires adjudicative 
action by the RO.  Further, his combined schedular 
compensation rating is 80 percent, and he is rated 100 
percent disabling based on individual unemployability.  In an 
August 1991 rating decision, the RO established basic 
eligibility to educational assistance under 38 U.S.C. Chapter 
35, as of November 1989, and in a June 1994 letter from the 
RO the veteran was advised that he was considered to be 
permanently, totally disabled due to service-connected 
disabilities.  Later, however, in a June 1997 rating 
decision, the RO denied entitlement to a permanent, total 
disability rating.  It is imperative that this matter be 
given careful consideration by the RO  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2002).  Moreover, if such 
decision is adverse to the veteran, such information should 
be conveyed to the VAMC.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine first whether 
the veteran's ventral hernia, treated 
during the December 1998 private 
hospitalization, is a service-connected 
condition, a non-service-connected 
condition, or a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability.  In addition, the 
RO must make a determination on the issue 
of whether the veteran is permanently, 
totally disabled due to service-connected 
disability.  The veteran and his 
representative should be apprised of such 
decisions, and in the event either or 
both is adverse, appeal rights should be 
provided and any other indicated actions 
taken.  

2.  The case should then be referred to 
the VAMC which should review the claim 
for entitlement to payment of 
unauthorized medical expenses incurred 
during a private hospitalization from 
December 26-30, 1998, with due 
consideration to the adjudications made 
by the RO pursuant to item 1 above.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond before the case is 
returned to the Board.

3.  In so doing, both the RO and the VAMC 
are directed to ensure that all 
notification and development action 
required by the VCAA and contained in 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
in 38 C.F.R. § 3.159 (2002) (pertaining 
to the adjudications under the RO's 
jurisdiction) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a), they 
should be given the opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO and 
VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO 
and VAMC.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



